Name: Council Decision (EU) 2017/1537 of 4 September 2017 adopting the Council's position on draft amending budget No 3 of the European Union for the financial year 2017
 Type: Decision
 Subject Matter: budget;  EU finance
 Date Published: 2017-09-12

 12.9.2017 EN Official Journal of the European Union L 234/6 COUNCIL DECISION (EU) 2017/1537 of 4 September 2017 adopting the Council's position on draft amending budget No 3 of the European Union for the financial year 2017 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 314 thereof, in conjunction with the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (1) and in particular Article 41 thereof, Whereas:  the Union's budget for the financial year 2017 was definitively adopted on 1 December 2016 (2),  on 30 May 2017, he Commission submitted a proposal containing draft amending budget No 3 to the general budget for the financial year 2017, HAS DECIDED AS FOLLOWS: Sole Article The Council's position on draft amending budget No 3 of the European Union for the financial year 2017 was adopted on 4 September 2017. The full text can be accessed for consultation or downloading on the Council's website: http://www.consilium.europa.eu/ Done at Brussels, 4 September 2017. For the Council The President M. MAASIKAS (1) OJ L 298, 26.10.2012, p. 1. (2) OJ L 51, 28.2.2017, p. 1.